 


109 HR 545 IH: To improve computer access for members of the United States Armed Forces serving in combat zones designated in connection with Operation Enduring Freedom and Operation Iraqi Freedom so that such members can use electronic mail to communicate with family members and other persons.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 545 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To improve computer access for members of the United States Armed Forces serving in combat zones designated in connection with Operation Enduring Freedom and Operation Iraqi Freedom so that such members can use electronic mail to communicate with family members and other persons. 
 
 
1.Computer access for members of the Armed Forces serving in Operation Enduring Freedom and Operation Iraqi Freedom
(a)Increase in number of computers in combat zonesAs soon as practicable after the date of the enactment of this Act, the Secretary of Defense shall increase the number of computers located in combat zones designated in connection with Operation Enduring Freedom and Operation Iraqi Freedom so that the total number of computers available for regular use by members of the Armed Forces serving in such combat zones to send and receive personal electronic mail is at least double the number of computers available for such use as of December 31, 2004.
(b)Funding sources
(1)In generalTo achieve the increase in computer access required by subsection (a), the Secretary of Defense shall maximize the use of existing Department of Defense computer equipment and capabilities, free or reduced-cost equipment and services of private-sector entities, and programs to enhance the morale and welfare of members of the Armed Forces. The Secretary may not award a contract to a commercial firm for the purposes of this paragraph other than through the use of competitive procedures.
(2)DonationsThe Secretary may accept gifts and donations in order to defray the costs of acquiring, transporting, installing, and maintaining the computer equipment required by this section. Such gifts and donations may be accepted from—
(A)any foreign government;
(B)any foundation or other charitable organization, including any that is organized or operates under the laws of a foreign country; and
(C)any source in the private sector of the United States or a foreign country.
(c)No compromise of military missionThe Secretary of Defense should not take any action under this section that would compromise the military objectives or mission of the Department of Defense.  
 
